PER CURIAM:
After reargument of this case to the en banc court, the court is of opinion that the fact finding of the district court was not clearly erroneous. We are of opinion that the district court did not commit reversible error either in the facts that it found or in its methods.
We have examined the record and are of opinion that the facts found by the district court are supported by the record, are not clearly erroneous, and are plausible. They are largely based on testimony taken ore tenus in open court, which are entitled to heightened deference under Anderson v. City of Bessemer City, 470 U.S. 564, 105 S.Ct. 1504, 84 L.Ed.2d 518 (1985). So far as they are not based on oral testimony, they are based on weight of the evidence and on documentary evidence, much of which was supported by oral testimony, and those fact findings are also supported by the record and are plausible.
We note that the opinion and judgment of the panel was vacated by the granting of rehearing en banc under Local Rule 35(c). We are now of opinion that the district court should be affirmed for the reasons expressed in its careful and thorough opinion.
AFFIRMED.